           Case 5:19-cv-00825-R Document 1 Filed 09/06/19 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF OKLAHOMA

1.    UNITED STATES OF AMERICA,            )
                                           )
           Plaintiff,                      )
                                           )
v.                                         )
                                           )
1.    TERRY V. HELVEY, IF LIVING, AND IF   )
      NOT, HIS RESPECTIVE HEIRS,           )
      EXECUTORS, ADMINISTRATORS,           )
      DEVISEES, BENEFICIARIES, TRUSTEES, )
      SUCCESSORS AND ASSIGNS;              )              CIV-19-825-R
2.    CAROLYN J. HELVEY, IF LIVING, AND IF )
      NOT, HER RESPECTIVE HEIRS,           )
      EXECUTORS, ADMINISTRATORS,           )
      DEVISEES BENEFICIARIES, TRUSTEES, )
      SUCCESSORS AND ASSIGNS;              )
3.    DANIEL S. FELAN, IF LIVING, AND IF   )
      NOT, HIS RESPECTIVE HEIRS,           )
      EXECUTORS, ADMINISTRATORS,           )
      DEVISEES, BENEFICIARIES, TRUSTEES, )
      SUCCESSORS AND ASSIGNS;              )
4.    STEPHANIE J. FELAN, IF LIVING, AND   )
      IF NOT, HER RESPECTIVE HEIRS,        )
      EXECUTORS, ADMINISTRATORS,           )
      DEVISEES, BENEFICIARIES, TRUSTEES, )
      SUCCESSORS AND ASSIGNS;              )
5.    ANY OTHER UNKNOWN CLAIMANTS          )
      TO THE SUBJECT LAND,                 )
           Defendants.                     )

                        COMPLAINT FOR QUIET TITLE

      1.   Jurisdiction depends upon 28 U.S.C § 1345.

      2.   Terry V. Helvey and Carolyn J. Helvey (collectively referred to herein as

“Helvey”) are or were a married couple and are residents of Oklahoma. Daniel S. Felan
            Case 5:19-cv-00825-R Document 1 Filed 09/06/19 Page 2 of 5



and Stephanie J. Felan (collectively referred to as “Felan”) are or were a married couple

and are residents of Oklahoma.

       3.   By way of Warranty Deed dated November 19, 1980 (recorded on January 12,

1981 at Book 956, Page 555) attached hereto as Exhibit 1, Helvey received title to the

following real estate from the City of Elmore City, Oklahoma:

        Surface estate only, exclusive of all mineral interest in and to a part of the
        W/2 NE/4 of Section 22, Township 2 North, Range 2 West of I.B.M.,
        described as beginning at a point 314.0 feet East of the SW corner thereof,
        thence S 89° 57’30” E a distance of 653.0 feet; thence N 00° 01’30” W a
        distance of 1440.0 feet; thence N 89° 57’30” W a distance of 760.0 feet;
        thence S 00° 01’30” E a distance of 1280.0 feet; thence S 89° 57’30” E a
        distance of 107.0 feet; thence S 00° 01’30” E a distance of 160.0 feet to the
        p. o. b., containing 24.7 acres more or less.

       4.     Subsequent to receiving title to the aforementioned property, Helvey platted

at least a portion of same resulting in “Helvey Addition #1” and “Helvey Addition #2”.

       5.     By way of Joint Tenancy Warranty Deed dated August 7, 2008 (recorded on

August 8, 2008 at Book 1855, Page 460-462) attached hereto as Exhibit 2, Felan received

title to the following, now platted, real estate from Helvey (hereinafter referred to as the

“Property”) located in Garvin County, State of Oklahoma, to-wit:

        The Surface only of:

        A tract of land located in the Northeast Quarter (NE/4) of Section Twenty-
        two (22), Township Two (2) North, Range Two (2) West of the I.M., Garvin
        County, Oklahoma, more particularly described as follows: Commencing at
        the Northeast corner of Lot 13 of Helvey Addition #2 to the City of Elmore
        City; thence S 89° 67’30” E along the North line of a parcel filed in the County
        Clerk’s Office in Book 1618 at Page 239, a distance of 140 feet to the
        Northeast corner of said parcel, said point being the Point of Beginning;
        thence S 89° 57’30” E 184.23 feet; thence S 0° 1’30” E 120.00 feet; thence N

                                             2
            Case 5:19-cv-00825-R Document 1 Filed 09/06/19 Page 3 of 5



        89° 57’30” W 184.23 feet to the Southeast corner of said parcel filed in Book
        1618 at Page 239; thence N 0° 01’30” W 120.00 feet to the Point of
        Beginning, containing 0.51 acres, more or less.

       6.     In order to purchase the Property from Helvey, Felan obtained a mortgage

from, and signed a promissory note with, the United States of America acting through the

Rural Housing Service, United States Department of Agriculture. Felan subsequently

defaulted on said mortgage, and the accompanying promissory note, which resulted in the

Plaintiff filing a foreclosure action against Felan in this Court under case number CIV-16-

891-D. This Court entered its Foreclosure Judgment, the property was sold, and the sale

confirmed whereby the Rural Housing Service was the highest bidder pursuant to this

Court’s Order entered March 29, 2018.

       A United States Marshal’s Deed was thereafter issued to the Rural Housing Service

on April 11, 2018 (recorded on June 14, 2018 at Book 2225, Page 343), a copy of which is

attached hereto as Exhibit 3. Thus, Plaintiff is currently the sole owner of title in fee simple

and is in possession of the Property.

       7.     Subsequent to March 29, 2018, Plaintiff marketed the Property and secured

a potential buyer. During title examination, it was discovered that, through apparent

mutual mistake and inadvertence, an error occurred whereby within the Property’s legal

description, as referenced in the aforementioned conveyances, was erroneous.

Specifically, the Property should have been described as “Helvey Addtion #1” instead of

“Helvey Addition #2” as there is no Lot 13 in Helvey Addition #2. Furthermore, a portion

of the description refers to the S 89º 67’ 30” when it should have read the S 89º 57’ 30”.

                                               3
             Case 5:19-cv-00825-R Document 1 Filed 09/06/19 Page 4 of 5



Plaintiff therefore requests that the legal description to the Property, and any recorded

instruments of conveyance, be reformed and corrected to the following correct legal

description:

        The Surface only of:

        A tract of land located in the Northeast Quarter (NE/4) of Section Twenty-
        two (22), Township Two (2) North, Range Two (2) West of the I.M., Garvin
        County, Oklahoma, more particularly described as follows: Commencing
        at the Northeast corner of Lot 13 of Helvey Addition #1 to the City of
        Elmore City; thence S 89° 57’30” E along the North line of a parcel filed in
        the County Clerk’s Office in Book 1618 at Page 239, a distance of 140 feet
        to the Northeast corner of said parcel, said point being the Point of
        Beginning; thence S 89° 57’30” E 184.23 feet; thence S 0° 1’30” E 120.00
        feet; thence N 89° 57’30” W 184.23 feet to the Southeast corner of said
        parcel filed in Book 1618 at Page 239; thence N 0° 01’30” W 120.00 feet
        to the Point of Beginning, containing 0.51 acres, more or less.

       8.      The Defendants, Helvey and Felan, and their unknown heirs, executors,

administrators, devisees, beneficiaries, trustees, successors and assigns; and, any other

unknown claimants to the Property, and each of them, are claiming some right, title, interest

and demand in, to, and upon the Property described herein, the exact nature of which is

unknown to the Plaintiff, but which is junior and inferior to the title and possession of the

Plaintiff.

       9.      That the Defendants’ claims to any right, title or interest in and to the Property

was terminated upon the issuance of the documents of conveyance and foreclosure as

previously described. Plaintiff alleges and states that the Defendants have no interest

therein, and this Court should enter an order judicially removing any purported claims by

such Defendants against the Property and quieting title thereto in the Plaintiff.

                                                4
            Case 5:19-cv-00825-R Document 1 Filed 09/06/19 Page 5 of 5



       WHEREFORE, Plaintiff prays that said Defendants be required to appear and answer

and set out their rights, claims and demands, if any, in and to said real estate, and that on

final hearing Plaintiff be adjudged to be the sole owner in fee simple of the real property as

set out herein and that title be fully perfected as against all Defendants, and each of them,

and they and all persons holding under them be barred, estopped and foreclosed from setting

up or claiming any right, title or interest in, to, or upon said real estate, and that the title of

Plaintiff is good and valid and that Defendants have no estate or interest in the real estate.

In addition, Plaintiff prays that this Court issue its judgment reforming the instruments

identified herein to reflect the correct legal description as requested by the Plaintiff.

Furthermore, the Plaintiff prays for any other relief that is available to it by law or in equity.


                                             TIMOTHY J. DOWNING
                                             UNITED STATES ATTORNEY



                                             s/Kay Sewell
                                             KAY SEWELL, OBA #10778
                                             Assistant U.S. Attorney
                                             210 PARK AVENUE, STE. 400
                                             OKLAHOMA CITY, OK 73102
                                             Telephone: (405) 553-8807
                                             Facsimile: (405) 553-8885
                                             Kay.Sewell@usdoj.gov
                                             ATTORNEY FOR PLAINTIFF




                                                5
Case 5:19-cv-00825-R Document 1-1 Filed 09/06/19 Page 1 of 4




                                                               Exhibit 1-Warranty
                                                               Deed
Case 5:19-cv-00825-R Document 1-1 Filed 09/06/19 Page 2 of 4
Case 5:19-cv-00825-R Document 1-1 Filed 09/06/19 Page 3 of 4
Case 5:19-cv-00825-R Document 1-1 Filed 09/06/19 Page 4 of 4
Case 5:19-cv-00825-R Document 1-2 Filed 09/06/19 Page 1 of 3




                                                               Exhibit 2-Joint
                                                               Tenancy Deed
Case 5:19-cv-00825-R Document 1-2 Filed 09/06/19 Page 2 of 3
Case 5:19-cv-00825-R Document 1-2 Filed 09/06/19 Page 3 of 3
Case 5:19-cv-00825-R Document 1-3 Filed 09/06/19 Page 1 of 1




                                                               Exhibit 3-Marshal's
                                                               Deed
                                       Case 5:19-cv-00825-R Document 1-4 Filed 09/06/19 Page 1 of 1
-6 5HY                                                           CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
UNITED STATES OF AMERICA                                                                                      Terry V. Helvey, et al.


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                         &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Garvin
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                               7+(75$&72)/$1',192/9('
                                                                                                                   
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                                  $WWRUQH\V(If Known)
Kay Sewell
Assistant United States Attorney, OBA #10778
210 W. Park Ave, Suite 400
Oklahoma City, OK 73102
405-553-8807 405-553-8885-FAX


II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                    u  )HGHUDO4XHVWLRQ                                                                      PTF           DEF                                          PTF      DEF
        3ODLQWLII                               (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                          RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                    u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                               (Indicate Citizenship of Parties in Item III)                                                                RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                      &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                      )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                                 TORTS                                 FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                       PERSONAL INJURY             PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                         u $LUSODQH                   u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                     u $LUSODQH3URGXFW                   3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\               u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW        u $VVDXOW/LEHO                    3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                         3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                   u )HGHUDO(PSOR\HUV¶                 3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\               u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                  u 0DULQH                             ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV             u 0DULQH3URGXFW                     /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\                 PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV          u 0RWRU9HKLFOH              u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV            u 0RWRU9HKLFOH              u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\        u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO                     3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                             ,QMXU\                   u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                       u 3HUVRQDO,QMXU\                  3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                              0HGLFDO0DOSUDFWLFH                                    u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                        CIVIL RIGHTS                PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ              u 2WKHU&LYLO5LJKWV           Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                    u 9RWLQJ                     u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW         u (PSOR\PHQW                 u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                  u +RXVLQJ                        6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV           u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\        u $PHUZ'LVDELOLWLHV     u 'HDWK3HQDOW\                    IMMIGRATION
                                              (PSOR\PHQW                 Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                       u $PHUZ'LVDELOLWLHV     u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                              2WKHU                    u &LYLO5LJKWV              $FWLRQV
                                       u (GXFDWLRQ                  u 3ULVRQ&RQGLWLRQ
                                                                        u &LYLO'HWDLQHH
                                                                             &RQGLWLRQVRI
                                                                             &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO               u  5HPRYHGIURP                   u      5HPDQGHGIURP            u  5HLQVWDWHGRU        u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ                 6WDWH&RXUW                             $SSHOODWH&RXUW              5HRSHQHG                  $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                                 (specify)
                                               &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                               28 U.S.C. § 1345
VI. CAUSE OF ACTION                            %ULHIGHVFULSWLRQRIFDXVH
                                               Quiet Title
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                                   DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                      JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                                 '2&.(7180%(5
'$7(                                                                       6,*1$785(2)$77251(<2)5(&25'
09/06/2019                                                                /s/ Kay Sewell, AUSA, OBA #10778
FOR OFFICE USE ONLY

    5(&(,37                      $02817                                      $33/<,1*,)3                                     -8'*(                            0$*-8'*(
